Citation Nr: 1500646	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.
 
2. Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.
 
3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.
 
4. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.
 
5. Entitlement to service connection for a low back disorder.
 
6. Entitlement to service connection for a left elbow disorder.
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1965 to November 1967.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2003 and January 2006 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  
 
In September 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge in connection with his claim for a left elbow disability who has since retired.  A transcript of the hearing is of record.  In June 2014 the appellant testified at a hearing before the undersigned where he was provided with an opportunity to again present testimony regarding his left elbow disability.  A copy of that hearing transcript has also been associated with the claims file.
  
In February 2012, the Board determined that an untimely VA Form 9, received by the RO in January 2005 in connection with the May 2003 rating decision, did not operate as a jurisdictional bar to the consideration of claims of entitlement to service connection for a low back disorder, and to reopen the issues of entitlement to service connection for peripheral neuropathy and a skin disorder.  The Board then reopened the claim of entitlement to service connection for a left elbow disability and remanded all claims for further development.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a June 2014 hearing transcript and VA treatment records from March 2009 through January 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.
 
The issue of entitlement to an increased rating for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.
 
The issues of entitlement to service connection for a left elbow disability, peripheral neuropathy and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  Evidence added to the record since the May 1998 Board decision denying entitlement to service connection for peripheral neuropathy secondary to herbicide exposure is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.
 
2.  Evidence added to the record since the unappealed September 1995 rating decision denying entitlement to service connection skin disorder including chloracne as a result of herbicide exposure is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.
 
3.  The competent evidence of record demonstrates that the Veteran's current low back disorder did not begin during service and is not related to service.  Lumbar arthritis was not manifested to a compensable degree within a year of separation from active duty. 
 
 
CONCLUSIONS OF LAW
 
1. New and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy, to include secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
2. New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
3. The Veteran's current low back disorder was not incurred in or aggravated by active duty service and lumbar arthritis was not compensably disabling within a year of the appellant's separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
In regard to the claims to reopen entitlement to service connection for a skin disorder and peripheral neuropathy, because the Board is reopening these claims and remanding for further development there is no need to address VA's compliance with the Veterans Claims Assistance Act of 2000.  '
 
As to the claim of entitlement to service connection for a back disorder, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In October 2002, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in October 2004.  While the appellant has been provided with notice of the criteria for assigning effective dates and disability ratings in connection with other claims for service connection, the lack of such notice in connection with the back disorder claim is harmless error since no effective date or disability rating will be assigned.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  VA did not provide the claimant with an examination to determine the etiology of his back disorder because there is no evidence of an in-service injury and nothing relating the back disorder to service other than the Veteran's lay assertion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is no indication that the outstanding VA treatment records from 1977 and after-described below in the remand-are relevant to the claim for a back disorder since in a November 1989 statement, the appellant identified these records as containing information relevant to his herbicide-related claims and at the June 2014 hearing, the Veteran stated that his back disability began in 1980, i.e., more than a decade after he separated from active duty.
 
VA has substantially complied with the February 2012 remand directives relating to the claim for a low back disorder.  See Stegall v. West, 11 Vet. App. 268 (1998). VA treatment records since April 2009 have been associated with the claims file, and in June 2014, the claimant was provided with a hearing.
 
At the 2014 Board hearing, testimony was elicited by the undersigned regarding the appellant's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2013).
 

Legal Principles and Analysis 
 
I. New and Material Evidence
 
The Veteran claims entitlement to peripheral neuropathy, to include as secondary to herbicide exposure.  A May 1998 Board decision denied entitlement to service connection for peripheral neuropathy in part because of the lack of a definitive diagnosis of peripheral neuropathy.  The Veteran did not appeal that decision, and as such the decision is final.  38 U.S.C.A. § 7104 (West 2014).  The Board finds that new evidence submitted since that decision raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a March 2011 VA treatment record shows a diagnosis of peripheral neuropathy and a February 2007 Agent Orange Registry examination noted peripheral neuropathy "possibly consistent with Agent Orange exposure."  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).
 
The Veteran also claims entitlement to a skin disorder, to include as secondary to herbicide exposure.  After reviewing all of the evidence of record available at the time of an unappealed September 1995 rating decision, which denied service connection for a skin condition including chloracne as a result of herbicide exposure, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, at the June 2014 Board hearing, the appellant indicated that a doctor at a post-service employment physical told him that his skin problems were related to his service in Vietnam.  While a June 1978 letter stating that the Veteran had been denied employment for a skin condition in 1967 was already of record, it did not assert any link between a skin disorder and his service.  Accordingly, the claimant's statement is new and material evidence and the claim is reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
 
II. Service Connection
 
The Veteran claims that heavy manual labor performed in service while working as a bulk fuel handler caused his current back disorders.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
While a review of the medical records shows a number of current back disorders, including degenerative disc disease, status post-fusion at L4-S1 and herniated disc at L1-2, the preponderance of the evidence shows that no currently diagnosed back disorder is related to service.  
 
It is undisputed that no back injury occurred during service.  At the July 2012 hearing, the Veteran denied experiencing any back problems until about 1980-about 13 years after service.  An August 1965 pre-induction examination and an October 1967 separation examination both show a normal spine, and service treatment records are negative for complaints or notations of any back disorders.
 
In August 1996, the appellant was found to be disabled by the Social Security Administration in part due to a back disorder he suffered in 1980.  An August 1994 private opinion by "Dr. R.A.S" indicates that in October 1980, while working as a welder, the Veteran experienced a popping sensation in his back.  The injury was later diagnosed as spondylolisthesis of L5-S1 and surgical fusion was performed in October 1982.  

In December 1993, the claimant was diagnosed with L1-2 disc herniation.  Doctors disagreed as to whether it was related to the 1980 injury or was degenerative in nature but no physician suggested that it was related to his military service.  

Numerous medical records associated with the Veteran's application for Social Security benefits, as well as records associated with his current claim show treatment for these injuries but fail to establish a relationship to service. Significantly, while the Veteran submitted a number of claims for service connection prior to 1980, none were related to a back disorder. 
 
The Board therefore finds the preponderance of the evidence shows that the appellant's current back disorder is unrelated to service.  The Veteran insists that he believes it is related to service.  While he is competent to report experiencing back pain, determining the etiology of a complex medical disorder is a question outside the scope of his expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His assertion is thus of little probative value.  Indeed, at the 2014 hearing, the Veteran admitted that no doctor had ever told him that his back disorder was related to service and that he was unaware of any that would be willing to do so.
 
Nor is there is any evidence suggesting that lumbar arthritis manifest to a compensable degree within one year of separation from active duty.  Again, both the medical evidence of record and the appellant indicate that the initial onset of the back disability took place about 13 years after separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the same reasons, a preponderance of the evidence is against finding a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.
 
Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. at 49.
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure is reopened. 
 
New and material evidence having been received, the claim of entitlement to service connection for skin disorder, to include as secondary to herbicide exposure, is reopened. 
 
Entitlement to service connection for a low back disorder is denied.
 

REMAND
 
A. Left Elbow Disorder
 
An addendum opinion is needed to address the claim of entitlement to service connection for a left elbow disorder.  After concluding that clear and unmistakable evidence established that the Veteran had a left elbow disorder that preexisted service, the February 2012 Board remand instructed the examiner to identify all current left elbow disabilities and opine as to whether there was clear and unmistakable evidence that the preexisting left elbow disability did not undergo an increase in the severity of the underlying disability during the appellant's service.  The remand also directed the examiner to accept as true the lay statements that the claimant reinjured his left elbow during service.
 
A September 2012 VA examiner offered impressions of multiple fractures or dislocations prior to military service, and operative removal of old bone fragments from the left elbow in the military.  The examination report showed a limitation of left elbow motion, and a September 2012 x-ray indicated left elbow arthritis.  The examiner concluded that it was "less likely than not" that the Veteran's left elbow had worsened beyond its natural progression because service treatment records were negative for in-service injuries and because the in-service surgery likely did not make it worse.  
 
The RO subsequently requested a clarifying addendum opinion because the examiner had failed to check a box indicating whether the appellant had a current disability.  In a November 2012 addendum, the examiner restated his prior impression and clarified that while the left elbow had no limitation of pronation, it showed mild limitation of supination to 70 degrees only.  
 
In July 2013, after associating additional records with the claims file, another examiner determined that the two prior opinions were still valid.
 
None of the above opinions accept as true, as was directed, the finding that the Veteran's lay statement that he reinjured his left elbow in service or apply a clear and unmistakable standard to the question of whether his left elbow disability worsened during service.  Hence, those opinions do not substantially comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence further development is required.
 
B. Peripheral Neuropathy and Skin Disorder
 
In a November 1989 statement, the Veteran requested that VA treatment records be secured from the Vancouver, Washington VA Medical Center from 1977 to 1980 and from the VA Medical Center in Roseburg, Oregon from 1978 to the present, noting that "these records contain pertinent information relating to my [herbicide] claim for exposure and disability."  A December 1989 document shows that the Portland VA Medical Center was unable to locate those records; however, no further attempts were made and the appellant was never notified of their unavailability.  By law VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency and will halt efforts to secure Federal records only if VA concludes that the records do not exist or that further efforts would be futile.  Camp Lejeune Act, Pub. L. No. 112-154, § 505(b), 126 Stat. 1165, 1193; 38 C.F.R. § 3.159(c)(2).
 
Additionally, at the June 2014 hearing, the Veteran stated that medical records associated with an employment physical around 1967 indicated that his skin disorder was related to service but that VA had never attempted to obtain those records from the company's headquarters in Culver City, California.  He added that he believed that the office he used to work at was later moved to Arizona.  Hence, further development is required.
 
After the February 2012 Board remand, additional relevant evidence was associated with the claims folder without a waiver of RO consideration or a supplemental statement of the case regarding the claims for peripheral neuropathy and a skin disorder.  Prior to returning any of the above claims to the Board, therefore, the AOJ should ensure that proper appellate procedures are followed.   38 C.F.R. § 20.1304.
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for peripheral neuropathy, a skin disorder and a left elbow disorder at any time since separation from active duty.  Specifically, the appellant should be asked to identify records related to a 1967 employment physical where a physician allegedly stated that the Veteran's skin disorder was related service and which the claimant identified as possibly residing in Arizona or Culver City, California.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  The AOJ must also attempt to obtain VA treatment records from the Vancouver, Washington VA Medical Center from 1977 to 1980, as well as from the VA Medical Center in Roseburg, Oregon from 1978 to the present.  
 
If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  An attempt to obtain any pertinent records should be undertaken as identified by the Veteran.
 
2. Forward the entire claims file to the examiner who prepared the September 2012 VA examination and November 2012 addendum opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  
 
For purposes of this remand, the Board has determined that clear and unmistakable evidence shows a left elbow disability preexisted the appellant's service entrance.  The examiner, however, must accept as true the lay statements to the effect that the Veteran reinjured his left elbow during service.  The examiner should provide an opinion responding to the following questions:
 
a) Is there clear and unmistakable evidence that the preexisting left elbow disability did not undergo an increase in the severity of the underlying disability during the Veteran's service?  That is, could reasonable minds NOT differ as to whether the appellant's preexisting left elbow disorder did not increase in severity in service?
 
b) If there was an increase in the severity of the left elbow disability during service, then is there clear and unmistakable evidence that the increase was due to the natural progression of the disability?  
 
If the examiner cannot provide the requested opinion without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
 
3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


